ICJ_066_ReviewJudgment273UNAT_CARAT_NA_1982-07-20_ADV_01_NA_06_EN.txt. 435

DISSENTING OPINION OF JUDGE MOROZOV

I voted against the reasoning and the operative part (Nos. 1, 2 A and 2
B) of the Advisory Opinion given by the Court at the request of the
Committee on Applications for Review of Administrative Tribunal
Judgements, relating to Tribunal Judgement No. 273 of 15 May 1981, for
the following reasons.

1. The General Assembly in 1955 (resolution 957 (X)), changed the text
of Article 11 of the Statute of the Tribunal and authorized the Committee
on Applications for Review of the Judgements of the Tribunal to request
the International Court of Justice to give an advisory opinion when the
Committee has found a “substantial basis” for an objection that the
Tribunal “has exceeded its jurisdiction or competence... or has erred ona
question of law relating to the provisions of the Charter of the United
Nations ...”.

During the discussions on this resolution many of the Members of the
United Nations strongly objected to the procedure suggested for review of
the judgements on the grounds that it was incompatible with the compe-
tence provided for in Article 65 of the Statute of the Court which is an
inseparable part of the United Nations Charter. Some of them stressed that
such a procedure undermined the cornerstone of the Court’s Statute, which
provided that only States could be parties before the Court, but not private
individuals.

It was also observed that acceptance of this resolution would unavoid-
ably lead the Court to consider the merits of the case in which one party is the
Secretary-General of the United Nations and the other party a private
person. It was also said that it is impossible to answer the question whether
the Tribunal has exceeded its jurisdiction, or has erred on a question of law,
without judicial deliberation on the merits of the case.

In the General Assembly on 8 November 1955 the resolution was not
supported by 30 delegations out of 57 (27 to 18 with 12 abstensions) :

In favour : Argentina, Bolivia, Brazil, Canada, Chile, China, Colombia,
Costa Rica, Cuba, Dominican Republic, Ecuador, El Salvador, Honduras,
Iraq, Israel, Lebanon, Liberia, Pakistan, Panama, Paraguay, Philippines,
Thailand, Turkey, Union of South Africa, United Kingdom of Great
Britain and Northern Ireland, United States of America, Venezuela.

Against : Belgium, Byelorussian Soviet Socialist Republic, Czechoslo-
vakia, Denmark, Egypt, India, Indonesia, Netherlands, Norway, Poland,

114
436 APPLICATION FOR REVIEW (DISS. OP. MOROZOV)

Saudi Arabia, Sweden, Syria, Ukrainian Soviet Socialist Republic, Union
of Soviet Socialist Republics, Uruguay, Yemen, Yugoslavia.

Abstaining : Afghanistan, Australia, Burma, Ethiopia, Greece, Guate-
mala, Haiti, Iran, Luxembourg, Mexico, New Zealand, Peru.

It followed as a consequence that the procedure involving the Court was
not used for 18 years, and it was only in 1973 that the first request to the
Court to give an advisory opinion was presented by the Committee for
Review (in the case Fasla v. the Secretary-General), and for the second time
only after eight more years (in the current case).

I would like to recall that in 1973 I voted against the Advisory Opinion of
the Court in the so-called Fas/a case, and presented a dissenting opinion, in
which it was pointed out that despite resolution 957 (X) I had voted against
the Opinion, without making any attempt to revise the above-mentioned
resolution (because in any case this is not a function of the Court).

2. But the competence of the Court and its judicial function should be
based exclusively on the Charter of the United Nations and the Statute of
the Court, which is an integral part of it.

To give or not to give an advisory opinion on a request of any kind is the
discretionary right of the Court, as laid down in paragraph 1 of Article 65 of
the Statute “The Court may give an advisory opinion ...” (emphasis
added).

In accordance with Article 34 of the Statute “Only States may be parties
in cases before the Court” !. The situation which the Court faces in the
current case had as a matter of principle the same character as that in the
1973 case, and the Court has made more than a dozen references to that
case.

The Court is again in substance requested to undertake a judicial review
of a Judgement of the Tribunal in which one party is a private person and
the other party is the Secretary-General “the chief administrative officer of
the [United Nations] Organization”.

The Court has stated (para. 58) that it :

“should not attempt by an advisory opinion to fill the role of a court of
appeal and to retry the issues on the merits of this case as they were
presented to the Tribunal”.

It has also been said that the intention of the Court is only to render
some assistance to the General Assembly ; but in reality the deliberation
on the current case is a kind of surrogate of judicial deliberation, contrary
to the Charter of the United Nations and the Statute of the Court relating
to its advisory function. |

3. Inasmuch as the majority of the Court has decided in paragraph 1 of

! See also my dissenting opinion, /.C.J. Reports 1973, pp. 134-138.

115
437 APPLICATION FOR REVIEW (DISS. OP. MOROZOV)

the operative part of the Opinion, taking into account all the circumstances
mentioned in the reasoning part of the Opinion, to comply with the request
for advisory opinion, I am compelled to turn to the substance of the
reasoning part of the Opinion, as well as paragraphs 2 A and 2 B of its
operative part, without prejudice to my position, which I have expounded
in Fasla’s case in 1973 as well as later in the case on the request of the WHO
to give an advisory opinion in 1980, for the reasons expressed in my
dissenting opinions !, which I continue to support.

4. I would like to be excused from analysing the whole collection of
arguments used by the Tribunal, and later by the Court, because all of them
are based on the same wrong presumptions.

Therefore, I limit myself only to certain remarks, which, it seems to me,
are of really decisive significance.

The Court has accepted once more a request for advisory opinion from
the Committee on Applications for Review of Administrative Tribunal
Judgements, and has thus not only repeated the mistake made in 1973 (in
the so-called Fasla case), but has made new serious legal mistakes.

In the current case the Court, like the Tribunal, in fact did not take due
account of the legal meaning of General Assembly resolution 34/165 of
17 December 1979, and in this way has acted contrary to the sovereign
right of the Assembly, established in Article 101, paragraph 1, of the
Charter, to be the exclusive organ of the United Nations for the estab-
lishment of regulations for the appointment of the staff of the United
Nations.

Reservations were made in the Advisory Opinion and earlier by the
Tribunal in its Judgement that they allegedly did not deny this right of the
General Assembly, and resolution 34/165 as it is. But such reservations
could not disguise what the Tribunal and the Court have done in reality
(paras. 49, 50, 73-75).

5. The text of the question presented by the Committee on Applications
for Review to the Court is quite clear :

“Is the judgement of the United Nations Administrative Tribunal in
Judgement No. 273, Mortished v. the Secretary-General, warranted in
determining that General Assembly resolution 34/165 of 17 Decem-
ber 1979 could not be given immediate effect in requiring, for the
payment of repatriation grants, evidence of relocation to a country
other than the country of the staff member’s last duty station ?”

The answer to the question could easily be found in the text of the
above-mentioned resolution of the Assembly :

' CJ. Reports 1973, pp. 134-138, and .CJ. Reports 1980, pp. 121-198.

116
438 APPLICATION FOR REVIEW (DISS. OP. MOROZOV)

“effective 1 January 1980 no staff member shall be entitled to any part
of the repatriation grant unless evidence of relocation away from the
country of last duty station is provided” (emphasis added).

Is there any need to point out that the word “no” in this context has only
one meaning — “nobody” or that the words “effective 1 January 1980” can
have no meaning other than that, as from that date, the resolution has
“immediate effect” for all members of the staff without exception ?

6. But in paragraph 47 of the Opinion we read :

“The Court has therefore to consider whether it should confine itself
to answering the question put ; or, having examined the question,
decline to give an opinion in response to the request ; or, in accordance
with its established jurisprudence, seek to bring out what it conceives to
be the real meaning of the Committee’s request, and thereafter proceed
to attempt to answer rationally and effectively ‘the legal questions
really in issue’ (Z.C.J. Reports 1980, p. 89, para. 35). As will be ex-
plained below (para. 55), it might be possible to give a reply to the
question on its own terms, but the reply would not appear to resolve the
questions really in issue, and it is also doubtful whether such a reply
would be a proper exercise of the Court’s powers under Article 11 of the
Tribunal’s Statute.” (Emphasis added.)

It is necessary first to say that Article 11 of the Tribunal’s Statute could
not confer any kind of power on the Court. The sole sources of the powers of the
Court are the Charter of the United Nations and the Statute of the Court.
Thus this argument is not a legal one, and is used among the other
unconvincing arguments for Justification of the view that the Court alleg-
edly has a right, under pretext of an Advisory Opinion, to avoid giving an
answer to the request presented, but to reformulate it completely ; and
after that to reply to its own question.

In paragraph 55 of the Opinion also ali arguments related to the so-
called reformulation of the request confirm that there is no legal basis for
the situation in the current case, in which the request for advisory opinion
has completely disappeared.

Secondly, in paragraph 55 of the Opinion we read :

“Thus the decision was not that resolution 34/165 could not be given
immediate effect but, on the contrary, that the Applicant had sustained
injury precisely by reason of its having been given immediate effect by the
Secretary-General in the new version of the Staff Rules which omitted
Rule 109.5 (f).” (Emphasis added.)

And after this discovery, the Court in the same paragraph, contrary to
the substance of the matter, continues :

117
439 APPLICATION FOR REVIEW (DISS. OP. MOROZOV)

“The judgement of the Tribunal in no way seeks to call in question the
legal validity and effectiveness of either resolution 34/165 or the Staff
Rules made by the Secretary-General for its immediate implementation.”
(Emphasis added.)

But that statement could only be considered as an additional attempt to
give to the judgement of the Tribunal, and also to the real meaning and
effect of the Advisory Opinion of the Court, some appearance of legal
reasoning.

In pursuit of this wrong approach, the Court undertook a long excursion
into the field of what it imagines was the way of thinking of the members of
the Committee for Review, before and in the process of their voting on the
request presented officially to the Court, as well as what it imagines was the
way of thinking of the delegations of the Members of the General Assem-
bly in the process of elaboration and acceptance of resolution 34/165, and
the way it was implemented. This excursion has led the majority of the
Court to consideration of a large number of questions related to the
activity of the General Assembly, and various organs of the United
Nations, and particularly of the activity of the Secretary-General, which
does not relate to the real legal issue of the request presented to the
Court.

7. On the basis of this, to put it mildly, very unstable foundation, the
Court continues to advance its allegations that it has acted in accordance
with “established jurisprudence”.

In justification of its position the Court has particularly used references
to the Advisory Opinion of the Court in 1980 given at the request of the
WHO in connection with the relocation of its regional office from
Cairo.

It is well known that in that case the Court did not give a precise answer
to the request, but substituted its own text for the request made. This was
done also under the pretext that it should help the Court to understand
correctly the real legal meaning of the request of the WHO !. The result of
the implementation of such a method is well known: in substance no
answer to the legal question presented to the Court was ever given in its
advisory opinion, which was adopted on the basis of a method which the
Court now continues to consider as “established jurisprudence”.

8. The repeated attempts of the majority of the Court to canonize the
right to reformulate the request presented for advisory opinion, have
created in general the dangerous situation in which the Court allegedly
could voluntarily intervene in any question related to the constitutional
rights and the activity of any of the main bodies of the United Nations and
specialized agencies, or any problem of the interrelations between States,
under the pretext of receiving a request for advisory opinion. And this is
what has happened, in the case of the WHO in 1980 particularly.

! See also more detailed reasoning related to the 1980 case submitted to the Court in
my dissenting opinion .C.J. Reports 1980, pp. 190-197.

118
440 APPLICATION FOR REVIEW (DISS. OP. MOROZOV)

The competence of the Court in respect of advisory opinions, in ac-
cordance with Article 65 of its Statute, is strictly limited. If the Court
considers that some request has no real legal meaning, then it is the Court’s
right to reject the request, and that is all. But to substitute for the request
its own text is completely unacceptable from the point of view of its
Statute.

It is necessary to stress the fact that throughout the long chain of its
argument the Court avoided, as the Tribunal also had done earlier, giving
its conclusion on the real decisive legal questions, or distorted their mean-
ing.

9. In particular, the Court did not consider the nature of the right to a
grant on repatriation or relocation. It is quite clear that the right to a
repatriation grant was never considered as a duty of the United Nations to
pay for nothing, but payment was only made in the case of real repatriation,
or relocation. Any attempt to separate the legal concept of payment from
the legal nature of repatriation or relocation has no basis in law or
logic.

In short, how could one possibly consider that the words “unless evi-
dence of relocation . . .is provided” are in any way equivalent to some such
words as : “Every staff member of the United Nations has the right to be
paid for repatriation or relocation independently of whether or not he is
repatriated or relocated away from the country of his last duty sta-
tion” ? ‘

And yet it is on this tacit and incorrect understanding that the words quoted
above are equivalent to such a meaning that one of the general approaches of
both the Tribunal and the Court is based. It is however simply not possible,
even if one tries to read between the lines of General Assembly resolution
34/165, to find that the Assembly would have regarded the two expressions
as synonymous, And finally if, contrary to all legal and logical arguments,
it could be contended that the two expressions are equivalent or synony-
mous, how can it be explained that this same approach is not implemented
also for staff members who were citizens of the country of their last duty
station ?

10. No decision to abandon the legal and literal meaning of the term
“repatriation” was ever taken by the General Assembly which, under
Article 101, paragraph 1, of the Charter is the only body authorized to
establish regulations relating to the appointment (ergo, to the conditions of
work) of United Nations staff members — regulations which are obligatory
for the Secretary-General.

All references in the Tribunal’s Judgement, as well as in the Advisory
Opinion of the Court, to the long-followed practice whereby repatriation
grant was paid to members of staff without presentation of evidence of
repatriation or relocation could add nothing in favour of the Judgement of
the Tribunal and Advisory Opinion of the Court. As has been said, the duty
to present evidence does not in any way nullify or limit the grant for
repatriation or relocation : it should be considered only as one of the

119
44) APPLICATION FOR REVIEW (DISS. OP. MOROZOV)

elements of a purely technical character for the implementation of the
grant.

Contrary to that, and to General Assembly resolution 34/165, the Tri-
bunal adopted an approach, the consequences of which were equal to an
attempt to redraft the resolution in such a way that the word “no” in this
context for the Tribunal, meant nothing, and the text allegedly should be
taken as reading “no member of the staff appointed after 1 January
1980”.

Is it necessary to demonstrate that no kind of wrong or illegal practice of
the executive mechanism could be considered as a source for creation of
legally recognized rights, and therefore could not generate any so-called
acquired right within the meaning of Staff Regulation 12.1 (Chap. XII —
General Provisions) ?

The Tribunal avoided giving a direct answer to this problem and said
that “in view of the particular situation of the Applicant, the Tribunal
finds that it is not required to adjudicate that question in abstracto”
(para. VII).

But in the following paragraphs of its Judgement, under the pretext that
it was analysing the particular situation relating only to the Applicant, the
Tribunal in reality came to far-reaching conclusions, going beyond the
specific case, which distorted the definition of the grant for repatriation or
relocation as established for members of the United Nations Secretariat by
the General Assembly in abstracto as well as in the specific case.

In the following paragraphs, contrary to its own general statement, and
under the pretext that the approach of the Tribunal only concerns the
Applicant, the Tribunal used for that purpose a great number of uncon-
vincing arguments.

11. The general approach of the Tribunal is based on an artificial
separation of its arguments from the nature of the repatriation or reloca-
tion grant as it is and was established by the General Assembly.

The result of this wrong approach leads the Tribunal to the conclusion
that the above-mentioned payment is allegedly part of the general
“benefit” or acquired right of members of the staff taken independently
from and allegedly not bound up with the real legal nature of the right.
In support of this reference was made to Annex IV to the Staff Regula-
tions.

In paragraph XV of the Judgement we read :

“Consequently, the link established by the General Assembly and
the Secretary-General between the amount of the grant and length of
service entitles the Applicant to invoke an acquired right, notwith-
standing the terms of Staff Rule 109.5 which came into force on
1 January 1980 with the deletion of subparagraph (f) concerning the
transitional system . . . it is incumbent upon the Tribunal to assess the
consequences of any failure to recognize an acquired right.”

But the Tribunal passed over an important fact, namely that the refer-

120
442 APPLICATION FOR REVIEW (DISS. OP. MOROZOV)

ence to length of service as stated in Annex IV to the Staff Regulations is
related only to calculation of the grant and could not be used as a legal
argument for the legal definition of the right as it is, or for recognition of it
as an acquired right within the meaning of Staff Regulation 12.1.

12. One of the main mistakes in the Judgement is an assertion by the
Tribunal that the provision relating to presentation of evidence of repa-
triation or relocation provided in General Assembly resolution 34/165
allegedly changed the legal character and real nature of the right.

Let us therefore turn for a moment to resolution 33/119 of 19 December
1978, when the General Assembly decided

... that payment of the repatriation grant to entitled staff members
shall be made conditional upon the presentation by the staff members
of evidence of actual relocation, subject to the terms to be established
by the Commission” (the International Civil Service Commission).

Thus in 1978 already the Assembly dotted the i’s and crossed the t’s, and
correct implementation of its resolution should have led to the establish-
ment of due order relating to the payment of the grant on repatriation or
relocation.

What happened thereafter ? The text of resolution 33/119 was wrongly
implemented, with the purpose of maintaining the illegal practice of pay-
ment of repatriation grant without factual repatriation or relocation, for
members of staff who were in the service of the United Nations before
1 July 1979.

How did this happen ? Contrary to the letter and the spirit of resolution
33/119 of 19 December 1978, the words in paragraph 4 of the resolution
of 1978 — “subject to the terms to be established by the Commission”
together with the words in paragraph 12 : “Decides that the above deci-
sions shall enter into effect on 1 January 1979, except where other-
wise specified” — were wrongly presented as a legal basis for such
approach.

In reality, paragraph 4 meant that the Commission (ICSC) should settle
only the detatls of what kind of evidence of repatriation should be
necessary to be presented by members of staff entitled to the grant in accor-
dance with the resolution of the General Assembly of 19 December 1978 ;
but the Commission never was authorized to overrule its substance and to
establish a so-called transitional period, because this was senseless as a
matter of substance in the light of the letter and spirit of resolution
33/119.

However, contrary to that, there was included in the Staff Rules
(Rule 109.5) a paragraph (f) which distorted the real meaning of para-
graph 4 of General Assembly resolution 33/119 by excluding from the
implementation of that resolution all members of the Staff who in reality
did not repatriate or relocate, from the country of their last duty sta-
tion.

121
443 APPLICATION FOR REVIEW (DISS. OP. MOROZOV)

The observation in paragraph 71 of the Opinion that “Paragraph (/) was
in conformity with the text prepared by the International Civil Service
Commission” has no legal basis, because, as has been said, the Commission
also had no right to intervene in the interpretation of the substance of a
resolution of the General Assembly.

This happened for a short period before the opening of the thirty-fourth
session of the General Assembly meeting in September 1979. The Secre-
tary-General in 1978 was only invited “to make such consequential changes
as are necessary in the Staff Rules and to report thereon to the General
Assembly at its thirty-fourth session in accordance with the provisions of
regulation 12.2 of the Staff Regulations”.

As is well known, the above-mentioned paragraph (f) existed only a
short time and was never confirmed by the General Assembly, and was
excluded from the Rules by the Secretary-General in December 1979 in
accordance with the confirmation by resolution 34/165 of the duty to
present evidence of repatriation or relocation, thus repeating the same
position which the General Assembly had taken up in 1978.

13. Now let us consider once more the real meaning of this former
short-lived paragraph (f), because the wrong interpretation of it constitutes
one of the key questions in the whole construction of the Judgement of the
Tribunal as well as the Advisory Opinion of the Court.

As has been said, paragraph (f) provided for the exclusion of a particular
group of staff members from the requirement of presentation of evidence
of relocation ; but this paragraph did not provide that the nature and
character of the right to repatriation, as it is, was changed. Nor did it provide
that a staff member should be paid without relocation from the country of his
last duty station, if no actual relocation took place. In this context the
former paragraph (f) cannot be interpreted as meaning that the repatria-
tion or relocation grant itself, and the requirement of presentation of
evidence of relocation, are somehow equivalent or synonymous, as has
already been observed. Paragraph (f) at the last count was only used as a
pretext for illegal payment for nothing.

I repeat that the obligation to present evidence of repatriation or relo-
cation is only a technicality, with the purpose of ensuring that no one
should be able to abuse the confidence of the United Nations and receive
payment contrary to the legal nature of the grant. For the same reason, any
consideration of the question of the so-called retroactivity or non-retroac-
tivity of the 1979 resolution of the General Assembly has no legal meaning,
because the right to the grant on repatriation or relocation, as it is, has been
neither denied nor changed.

The other approach, to my regret, is an attempt to ignore real facts.

14. Reference has been made by the Tribunal to contractual and other
obligations to the Applicant created at the time of the appointment of the
Applicant but this is also unconvincing, and does not relate to the question
of legal nature of the right of repatriation or relocation. And the United

122
444 APPLICATION FOR REVIEW (DISS. OP. MOROZOV)

Nations never undertook the obligation, at the moment of appointment of
the Applicant, to pay the grant without factual repatriation or relocation.

If the applicant had decided not to stay in Switzerland, his last duty
station, but to repatriate or relocate to some other country, he would of
course have the full right that in the process of calculation of the size of the
grant there should be taken into account the “years of past service in
another international organization”. So these references of the Tribunal
could add nothing to the matter.

It is necessary to add that “the words ‘contract’ and ‘terms of appoint-
ment’ include all pertinent regulations and rules in force at the time of
alleged non-observance, including the staff pension regulations” (UNAT
Statute, Art. 2).

It is important to stress that the pertinent provision of the regulations in
force in April 1980, the time when the Applicant separated from United
Nations service, was paragraph (d) of Rule 109.5 :

“payment of the repatriation grant shall be subject to the provision by
the former staff member of evidence of relocation away from the
country of last duty station. Evidence of relocation shall be consti-
tuted by documentary evidence that the former staff member has
established residence in a country other than that of the last duty
station.”

These regulations were correctly based on the text of resolution 34/165
unanimously adopted by the General Assembly in accordance with Arti-
cle 101, paragraph 1, of the United Nations Charter : “The staff shall be
appointed by the Secretary-General under regulations established by the
General Assembly.”

CONCLUSION

A. For all these reasons it is impossible to accept the assertion of the
Tribunal that “. . . the stand taken by the Respondent has had the effect of
depriving the Applicant of payment of the repatriation grant...” and
therefore it “. . . finds that the Applicant sustained injury as the result of a
disregard of Staff Regulation 12.1 and Staff Rule 112.2 (a)”.

B. Instead of being guided by the resolutions of the General Assembly,
and by its own Statute as adopted by the General Assembly, and by the
provisions of the Charter, which ultimately is the only source of law for the
Tribunal, Judgement No. 273 of the Tribunal demonstrates an attempt to
give legal validity to its unconvincing arguments and conclusions, and

123
445 APPLICATION FOR REVIEW (DISS. OP. MOROZOV)

clearly was not warranted in determining that resolution 34/165 of 17 De-
cember 1979 could not be given immediate effect.

C. In reality the Judgement was directed not against the Respondent —
the Secretary-General — but against General Assembly resolution 34/165,
against its letter and spirit.

Therefore the significance of the Judgement goes far beyond the specific
case, and has a meaning of principle also for all the future activity of the
Tribunal, and moreover for its correct interrelations with the General Assem-
bly.

D. In accordance with its Statute “The Tribunal shall be competent to
hear and pass judgement upon applications alleging non-observance of
contracts of employment of staff members of the Secretariat of the United
Nations or of the terms of appointment of such staff members”. But acting
contrary to that provision, the Tribunal exceeded its competence, and in
fact rejected resolution 34/165 of the General Assembly, that “effective 1
January 1980 no staff member shall be entitled to any part of the repa-
triation grant unless evidence of relocation away from the country of last
duty station is provided”.

The Tribunal under the pretext of interpretation of the 1978 and 1979
resolutions of the General Assembly erred on a question of law relating to
the provisions of the Charter of the United Nations, as well as exceeding its
jurisdiction or competence, when it found that the Applicant, who sepa-
rated from the United Nations in April 1980, allegedly has the right to
payment of the repatriation grant although the Applicant has continued to
stay up to the present time in the country of his last duty station.

E. The Advisory Opinion of the Court misses the really decisive point of
the case, and denies that the Tribunal did commit the violations mentioned
in paragraphs A, B, C and D of this dissenting opinion.

Therefore I could not, to my regret, consider the Advisory Opinion as a
document which coincides with my understanding of an implementation
of international justice.

(Signed) Platon MoROZOV.

124
